                                             Case 5:20-cv-02191-EJD Document 9 Filed 06/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           DAVID TERRELL CUNNINGHAM                       Case No. 20-cv-2191-EJD (PR)
                                  11
                                                         Plaintiff,                       ORDER OF DISMISSAL
                                  12
Northern District of California
 United States District Court




                                  13               v.
                                  14
                                           ALAMEDA COUNTY SHERIFF’S
                                  15       DEPARTMENT, et. al.,
                                  16                    Defendants.
                                  17

                                  18            Plaintiff, a county inmate, filed a pro se civil rights complaint pursuant to 42 U.S.C.

                                  19   § 1983 on March 31, 2020.1 Dkt. No. 1. Along with the complaint, Plaintiff filed a motion

                                  20   to proceed in forma pauperis (“IFP”). Dkt. No. 2. On the same day, the Clerk sent a

                                  21   notice advising Plaintiff that his IFP application was deficient because he failed to attach a

                                  22   Certificate of Funds in Prisoner’s Account completed and signed by an authorized officer

                                  23   at his correctional facility and a copy of his prisoner trust account statement showing six

                                  24   months of transactions. Dkt. No. 3. Plaintiff was directed to file the necessary documents

                                  25   to support his IFP application within twenty-eight days of the notice, i.e., no later than

                                  26   May 8, 2020. Id. Plaintiff failed to file the proper documentation or filing fee in the time

                                  27
                                       1
                                  28       This case was reassigned to this Court on June 12, 2020. Dkt Nos. 7, 8.
                                             Case 5:20-cv-02191-EJD Document 9 Filed 06/23/20 Page 2 of 2




                                   1   provided, so on May 7, 2020, the Court sua sponte granted an extension of time to file a
                                   2   complete IFP application or pay the filing fee no later than twenty-eight days from the
                                   3   filing date, i.e., by June 4, 2020. Dkt. No. 6.
                                   4             The deadline has passed, and Plaintiff has not filed the necessary documents to
                                   5   complete his IFP application or pay the filing fee. Accordingly, Plaintiff’s case is
                                   6   DISMISSED without prejudice for failure to pay the filing fee.
                                   7             The Clerk shall terminate all pending motions and close the file.
                                   8             IT IS SO ORDERED.
                                   9            6/23/2020
                                       Dated: _____________________                            ________________________
                                                                                               EDWARD J. DAVILA
                                  10
                                                                                               United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order of Dismissal
                                  27   P:\PRO-SE\EJD\CR.20\02191Cunningham_dism-ifp.docx


                                  28                                                       2
